Citation Nr: 0948911	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative changes of the bilateral hands, hips, knees 
and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to June 
2005.
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before the 
Board adjudicates the claim.

The Veteran was provided with a VA examination for his 
service connection claims for arthritis of the hips, knees 
and feet in June 2005.  The Veteran was provided with another 
VA examination for his bilateral hands in March 2006.  In a 
December 2009 informal hearing presentation, the Veteran's 
representative asserted that the evidence of record does not 
adequately represent the Veteran's current disability level 
and requested that VA provide the Veteran with another VA 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held that "[w]here the veteran claims a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  The Board observes 
that there is no other medical evidence in the record that 
would provide a more current and adequate picture of the 
Veteran's disability on appeal.  Thus, the Board finds that 
the Veteran should be provided with a new examination to 
determine the current level of severity of his service-
connected degenerative changes of the bilateral hands, hips, 
knees and feet.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
current level of severity of his service-
connected degenerative changes of the 
bilateral hands, hips, knees and feet.  
The examiner should determine the 
limitation of motion, if any, of the 
Veteran's bilateral hands, hips, knees and 
feet, and discuss whether there is pain on 
movement, swelling, tenderness, deformity 
or atrophy of disuse.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology, and loss of function in 
daily activities, including work and 
physical activity. 

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


